DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flick (US 2014/0299141).
Flick teaches a vaporizer, comprising: a heating element configured to heat and at least partially vaporize a material [0012], the material including one or more plant materials with at least one constituent compound [0038]; at least one first sensor [0046]; a power supply; and control circuitry operatively connected to the heating element, the at least one first sensor, and the power supply [0066], the control circuitry configured to, determine at least one first heating profile based on at least one first indication detected by the at least one first sensor, perform a first control of an electrical current from the power supply to the heating element using the first heating profile, determine at least one second heating profile based on at least one second indication of at least one first airflow rate for an airflow detected by the at least one first sensor, and perform a second control of the electrical current from the power supply to the heating element using the at least one second heating profile; the control circuitry is configured to: control the at least one first sensor to detect the at least one second indication during at least a portion of the first control of the electrical current; the at least one first indication includes an indication of at least one second airflow rate detected by the at least one first sensor; the control circuitry is configured to: determine the heating profiles based at least in part on a target heating profile including temperature range; the at least one second indication includes a series of indications each including airflow rate information detected by the at least one first sensor, and the control circuitry is configured to determine and dynamically update the target heating profile based at least in part on the series of indications; the control circuitry is configured to: determine the target heating profile on a dynamic basis, determine the at least one second heating profile dynamically by determining the at least one second heating profile in response to changes in the at least one first airflow rate on a puff-by-puff basis, the heating profiles include a multiple-phase heating profile, and the multiple-phase heating profile includes an initial heating step using an initial heating rate and a final heating step using a final heating rate, the final heating rate being less than the initial heating rate; the control circuitry is configured to: determine historical heating information including an amount of heating that the one or more plant materials has previously undergone, and the determining of the second heating profile being based at least in part on the historical heating information. [0067-0075; Fig. 2-3]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Flick as applied to claim 4 above, and further in view of Mamoun (US 2016/0219938).
Flick does not teach the claimed configuration. Mamoun teaches a vaporizer wherein the user may choose an amount of nicotine delivery per puff [0004], i.e. a selectable vaporization rate of the at least one constituent compound via manual selection. It would have been obvious to one of ordinary skill in the art to modify the vaporizer of Flick such that the control circuitry is configured to receive one or more variables of the target heating profile via manual selection or manual entry, the one or more variables including a selectable vaporization rate of the at least one constituent compound as a function of airflow rate, for enhanced user control. 
Claims 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Flick as applied to claim 1 above, and further in view of Minskoff (US 2016/0021930). 
Flick does not teach a temperature sensor. Minskoff teaches a vaporizer wherein an air flow rate is determined using a temperature sensor configured to measure a temperature of a vaporizable medium [0165]. It would have been obvious to one of ordinary skill in the art to apply this configuration to the vaporizer of Flick, i.e. a temperature sensor configured to measure a temperature of the one or more plant materials, and the control circuitry configured to calculate a rate of the airflow based at least in part on the temperature that is measured, to achieve predictable results. It is prima facie obvious to substitute art recognized equivalents known for the same purpose, see MPEP 2144.06. This configuration in modified Flick thereby reads on the at least one first sensor is configured to measure temperature information for the one or more plant materials, the temperature information being obtained without drawing heat from the one or more plant materials, the temperature information being included in the indications. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Flick as applied to claim 1 above, and further in view of Monsees (US 2014/0366898). 
Flick does not teach the claimed configuration. Monsees teaches a vaporizer wherein the target temperature is between a vaporization temperature and a pyrolysis temperature [0104]. It would have been obvious to one of ordinary skill in the art to configure the control circuitry of Flick to perform the first control and the second control of the electrical current to maintain a temperature of the one or more plant materials between a vaporization temperature and a pyrolysis temperature for at least one of the one or more plant materials, while the airflow is detected in the vaporizer, to provide the appropriate temperature for vaporization. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Flick as applied to claim 1 above, and further in view of Barbuck (US 2017/0273357). 
Flick does not teach the claimed configuration. Barbuck teaches a vaporizer wherein a detected type of plant material determines the effective temperature of vaporization [0047]. It would have been obvious to one of ordinary skill in the art to configure the control circuitry of Flick to determine classification information for the one or more plant materials based on the indications and determine the heating profiles based at least in part on the classification information in order to heat and vaporize according to the type of plant material being used.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Flick as applied to claim 1 above, and further in view of Mironov (US 2016/0150825). 
Flick does not teach the claimed configuration. Mironov teaches an aerosol-generating device wherein the material includes one or more phase-change materials configured to undergo a phase-change property once heated to, or above, a phase-change temperature, and the control circuitry is configured to cause the heating element to cease heating once the phase-change property is detected to avoid overheating [0018]. It would have been obvious to one of ordinary skill in the art to apply this configuration to the vaporizer of Flick to avoid overheating. 
Allowable Subject Matter
Claims 15, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or reasonably suggests modifying the vaporizer of Flick as applied to claim 1 above such that: 
a) the material further includes one or more phase-change materials, the control circuitry is further configured to: determine phase-change temperature information for the one or more phase-change materials to determine classification information for the one or more plant materials, and the classification information being included in the at least one first indication, the at least one second indication, or both the at least one first indication and the at least one second indication; or
b) the at least one first sensor is configured to measure a first temperature of ambient air, the control circuitry being further configured to determine airflow rate information of the airflow based on a difference between a second temperature of the one or more plant materials and the first temperature, the determining of the at least one first heating profile, the at least one second heating profile, or the at least one first heating profile and the at least one second heating profile being based at least in part on the airflow rate information; or
c) the control circuitry is further configured to: determine classification information for the one or more plant materials based on measured latent heating periods, the measured latent heating periods being included in the at least one first indication, the at least one second indication, or both the at least one first indication and the at least one second indication, the determining of the at least one first heating profile, the at least one second heating profile, or both the at least one first heating profile and the at least one second heating profile being based at least in part on the classification information. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747